Case 7:20-cr-00031-VB Document 35 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, :
: ORDER
v. :
: 20 CR 31 (VB)
EDUARDO TALENTINO, :
Defendant. :
vee ee X

The status conference in this matter scheduled for November 16, 2020, at 9:00 a.m. has
been adjourned to December 14, 2020, at 9:00 a.m. Because of the current public health
emergency, the Court will conduct the conference by telephone, provided that defendant waives
his right to be physically present and consents to appear by telephone after consultation with
counsel.

Accordingly, it is hereby ORDERED:

1. By December 7, 2020, defense counsel shall advise the Court in writing as to
whether his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: November 16, 2020
White Plains, NY

SO ORDERED:

uuu

Vincent L. Briccetti
United States District Judge

 
